DETAILED ACTION
Response to Arguments
Applicant’s arguments, see “remarks”, filed 27 July 2021, with respect to claims 1, 3-4 and 7-15 have been fully considered and are persuasive.  The Non-Final Rejection of 14 May 2021 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a potable water interface configured to cooperate with a water distribution line that delivers treated water exiting the water system to a water usage device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Allowable Subject Matter
Claims 1, 3-4 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Various types of UV water sterilizers for a vehicle are known to the art (see for instance, Hseh (US pgPub 2006/0169649) and Boodaghians et al. (US pgPub 2015/0129776) applied in the Non-Final Rejection of 30 November 2020).  Moreover, Smith or Bousquet or Roemer (see Pages 3-6 of the Non-Final Rejection of 14 May 2021) teach floor mounted electrical boxes that are mounted flush with the floor surface.  Moreover, Tucker teaches a water system interface having many of the limitations of claim 1 (see pages 4-5 of the Non-Final Rejection of 14 May 2021 and interview summary mailed 30 July 2021).
Finally, upon updated search and consideration Choi et al. (US pgPub 2021/0163316) was found to teach a sterilizing device housing a spiral pipe and sterilizing fluid within the pipe via UV LEDs (see in particular figure 1 and paragraphs [0072]-[0078])
However, prior art fails to disclose or reasonably suggest (underlined limitations are the allowable features in combination with the claim as a whole): 
“A water system floor interface for a vehicle, comprising: 

(b) a UV interface component comprising (i) an external shape configured to be received by and nested within the floor mount component cavity, (ii) an interior space housing a UV unit comprising one or more UV LEDs, (iii) a water line comprising one or more revolutions and being of a UV transparent material, wherein the one or more revolutions of the water line revolve around the UV unit, (iv) a mount component interface that cooperates with the water system plumbing interface and that aligns the UV interface component with the floor mount component, and (v) a potable water interface configured to cooperate with a water distribution line that delivers treated water exiting the water system to a water usage device, and 
(c) a cover configured to be positioned over the interior space that houses the water line, wherein in use, the floor mount component is mounted with the outer flange generally flush with the floor surface, the water system plumbing interface cooperates with waterU.S. Serial No. 16/542,879Response to Office Action dated May 14, 2021 Page 3 of 8distribution lines leading to and from an on-board potable water tank,  the UV interface component is nested within the floor mount component, the cover is positioned over the UV interface component such that the potable water interface extends above the cover and above the floor surface, and the potable water interface cooperates with one or more water lines that lead to a water usage device” as required by independent claim 1.
Claims 3-4 and 7-15 are allowed by virtue of their dependencies on independent claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881